DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 10/09/2019 is entered and acknowledged by the Examiner. Claims 1-13 have been amended. Claims 14-15 have been canceled. New claims 16-17 have been added. Claims 1-13 and 16-17 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/JP2018/054746 (filed on 02/27/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in EPO on 04/10/2017.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/17/2019 and 10/22/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the compounds I to IV and VI" in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites, in part, “tape accelerator is selected from the group consisting of the compounds I to IV and VI” which appears to exclude compound V. However, the claim further recites, in part, “(V) where R2=H, V of the structure (IV) may be a hydrogen atom or the functional group (V) shown here” which suggests that compound V may be include in the group of tape accelerator. It is unclear if compound V is a compound among the list of compounds in the group of tape accelerator.
Additionally, claim 1 recites, in part, “(V) where R2=H, V of the structure (IV) may be a hydrogen atom or the functional group (V) shown here” (Emphasis added). However, the structure of compound V is not shown following the phrase “shown here”, but rather the structure of compound V is shown above. It appears that the structure of compound V may have been misplaced in the claim. 
Claim 1 also recites, in part, “alkyl (linear and branched)” in multiple limitations. It is unclear whether the limitation within the parenthesis is part of the claim or not.
Claims 2-13 directly or indirectly depend from claim 1 and are indefinite based on their dependencies.
Claim 12 recites the limitation "the form of hollow bodies" in line 4. There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction and/or clarification is required.
Allowable Subject Matter
Claims 16-17 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, currently, there is no prior art alone or in combination that teaches or render obvious a corona shielding tape having a tape accelerator comprising one or more 1H-imidazole and one or more acrylate impregnating epoxy resin as required in the instant claim.
Regarding claim 17, currently, there is no prior art alone or in combination that teaches or render obvious a corona shielding tape having a tape accelerator comprising (i) a metal salt and (ii) imidazole and/or pyrazole ligands impregnating epoxy resin as required in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761